Citation Nr: 0706027	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  00-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

What evaluation is warranted from August 12, 1997, for 
irritable bowel syndrome?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
irritable bowel syndrome, and assigned a 10 percent rating 
effective from August 12, 1997.  That 10 percent disability 
rating remains in effect at the present time.

In July 2004, the veteran and his wife testified at a hearing 
before the undersigned.

In October 2004, the Board remanded the veteran's appeal for 
additional evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.


FINDING OF FACT

Since August 12, 1997, the veteran's irritable bowel syndrome 
has been manifested primarily by bowel disturbance resulting 
in no more than moderate impairment.


CONCLUSION OF LAW

Since August 12, 1997, the veteran has not met the criteria 
for a disability rating in excess of 10 percent for irritable 
bowel syndrome.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the February 2000 
statement of the case (SOC) and in February 2003 and December 
2004 correspondence, taken together, fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  Thereafter, the claim was 
readjudicated in the October 2006 supplemental statement of 
the case (SSOC).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication (and indeed, could not have 
been since the rating decision on appeal predates the VCAA), 
he was not prejudiced.  The content of the February 2000 SOC 
and the February 2003 and December 2004 notices provided to 
the appellant, taken together, meets the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  As noted above, the 
claim was thereafter readjudicated in October 2006.  Hence, 
the actions taken by VA cured the problem raised by the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claim

The veteran and his representative contend that the 
claimant's irritable bowel syndrome is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A June 1999 rating decision granted a 10 percent disability 
rating for the veteran's irritable bowel syndrome under 
38 C.F.R. § 4.114, Diagnostic Code 7319, effective from 
August 12, 1997.  That 10 percent disability rating remains 
in effect at the present time.

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 10 percent 
evaluation is warranted for a moderate irritable colon 
syndrome characterized by frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent 
evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Id.

With the above criteria in mind, as to the veteran's 
irritable bowel syndrome since August 12, 1997, the pertinent 
evidence of record includes VA examinations conducted in 
February 1999 and October 2005, as well as VA outpatient 
treatment records from March 2000 to April 2005.  

VA outpatient records document the veteran's repeated 
complaints and treatment for irritable bowel syndrome.  The 
February 1999 VA examiner took the veteran's report of 
chronic daily diarrhea but the appellant refused to undergo a 
rectal examination.  The examiner expressed skepticism 
concerning the veteran's report that he did not know of any 
treatment he had received for this diarrhea, which 
purportedly had been a daily problem for seven years.  
 
The October 2005 VA examiner took the veteran's report that 
he has to hurry to the bathroom but noted no evidence of 
explosive diarrhea.  Rectal examination showed perirectal 
redness and irritation.   The October 2005 examiner concluded 
that the veteran's irritable bowel syndrome was best 
characterized as moderate on account of its frequency of 
three days a week, and the absence of severe constipation 
alternating with diarrhea, the absence of blood and mucous in 
the bowel, and the absence of disabling abdominal pain.

Applying the criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7319 to the facts of this case, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's diarrhea has been severely disabling with more or 
less constant abdominal distress since August 12, 1997, as is 
required for a 30 percent rating under Diagnostic Code 7319.  
At most, the evidence shows that the veteran has had a 
moderate irritable bowel syndrome, characterized by frequent 
episodes of bowel disturbance with abdominal distress.  

The initial rating assigned for the veteran's irritable bowel 
syndrome is therefore appropriate.  The criteria for an 
initial rating in excess of 10 percent have not been met for 
any period during the pendency of the appeal.  

The claim is denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statement to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disability, are not probative evidence as to the issue on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating higher than 10 percent for 
an irritable bowel syndrome, for the period since August 12, 
1997, is denied. 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


